Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 1-10 are pending. Applicant’s amendment filed on 4/20/2021 is acknowledged.

2.  Applicant’s IDS filed 6/11/2021 is acknowledged and has been considered.


EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


4.  Authorization for this Examiner's Amendment was given in a telephone interview with Gerald M. Murphy on 6/17/2021.

In the Claims:

5.  Claim 6 has been replaced with the following claim: 

--

6. A method for separating a human serum-derived IgG polyclonal antibody from a mixed liquid of two or more kinds of substances, said mixed liquid comprising human serum-derived IgG polyclonal antibody, said method comprising the steps of: contacting said mixed liquid with a separation agent; and separating a human serum-derived IgG polyclonal antibody from said mixed liquid, the separation agent comprising: a carrier; and a single-chain antibody which has a dissociation constant for a human serum-derived IgG polyclonal antibody of not more than 3.0 × 10-8 M and which binds to the surface of the carrier via a chemical bond,

(a) the single-chain antibody having the amino acid sequence of the heavy-chain CDR3: ATRYDSYGYAYNYWFGTLW (SEQ ID NO: 148); 
wherein the single-chain antibody (a) further comprises the following amino acid sequence (a-1) or (a-2):
(a-1) the amino acid sequence of the heavy-chain CDR1: SGIDLSSNA (SEQ ID NO: 153),
the amino acid sequence of the heavy-chain CDR2: ISTVGKT (SEQ ID NO: 154),
the amino acid sequence of the light-chain CDR1: ENINSE (SEQ ID NO: 155),
the amino acid sequence of the light-chain CDR2: DAS, and
the amino acid sequence of the light-chain CDR3: QSTYYDGNYVYA (SEQ ID NO: 156); and
(a-2) the amino acid sequence of the heavy-chain CDR1: SGIDLSSNA (SEQ ID NO: 153),
the amino acid sequence of the heavy-chain CDR2: ISTGGST (SEQ ID NO: 157),
the amino acid sequence of the light-chain CDR1: QNINNE (SEQ ID NO: 158),
the amino acid sequence of the light-chain CDR2: DAS, and
the amino acid sequence of the light-chain CDR3: QSTYYDGNYVYA (SEQ ID NO: 156),
(b) the single-chain antibody having the amino acid sequence of the heavy-chain CDR3: GSYYDSHGYAYVSLW (SEQ ID NO: 149);
wherein the single-chain antibody (b) further comprises 
the amino acid sequence of the heavy-chain CDR1: SGFSLSRYA (SEQ ID NO: 159),
the amino acid sequence of the heavy-chain CDR2: IGSGGST (SEQ ID NO: 160),
the amino acid sequence of the light-chain CDR1: QSISTA (SEQ ID NO: 161),
the amino acid sequence of the light-chain CDR2: SAS, and
the amino acid sequence of the light-chain CDR3: QSYYGSSSDNA (SEQ ID NO: 162);

the amino acid sequence of the heavy-chain CDR3: ATDYGIYGYAYGHLW (SEQ ID NO: 150);
wherein the single-chain antibody (c) further comprises:
the amino acid sequence of the heavy-chain CDR1: SGIDLSSYA (SEQ ID NO: 163),
the amino acid sequence of the heavy-chain CDR2: IGSGGGT (SEQ ID NO: 164),
the amino acid sequence of the light-chain CDR1: QSISTA (SEQ ID NO: 161),
the amino acid sequence of the light-chain CDR2: DAS, and
the amino acid sequence of the light-chain CDR3: QTYFGSDTDNA (SEQ ID NO: 165);
(d) the single-chain antibody having
the amino acid sequence of the heavy-chain CDR3: ARYSGDNGGALNLW (SEQ ID NO: 151); 
wherein the single-chain antibody (d) further comprises:
the amino acid sequence of the heavy-chain CDR1: SGFSLSSYA (SEQ ID NO: 166),
the amino acid sequence of the heavy-chain CDR2: ISSSGST (SEQ ID NO: 167),
the amino acid sequence of the light-chain CDR1: QHIRSY (SEQ ID NO: 168),
the amino acid sequence of the light-chain CDR2: AAS, and
the amino acid sequence of the light-chain CDR3: QRYYDIRNYGNG (SEQ ID NO: 169), and
(e) the single-chain antibody having
the amino acid sequence of the heavy-chain CDR3: ARYSGDNGGTLNLW (SEQ ID NO: 152);
wherein the single-chain antibody (e) further comprises:
the amino acid sequence of the heavy-chain CDR1: SGIDLRRYA (SEQ ID NO: 170),

the amino acid sequence of the light-chain CDR1: QSISSY (SEQ ID NO: 172),
the amino acid sequence of the light-chain CDR2: AAS, and
the amino acid sequence of the light-chain CDR3: QSYYSISSYGNT (SEQ ID NO: 173).
 
--

REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment has overcome the written description rejection under 35 USC 112 and also the prior rejections under 35 USC 103(a) which were set forth in the previous office action.

The claims as now amended are directed to a separation agent and method for separating a human serum-derived IgG polyclonal antibody using a single-chain antibody having the recited CDR1-3 sequences for both the light and heavy chains. One of skill in the art would recognize applicant as being in possession of the currently claimed inventions given applicant’s disclosure of the antibodies. The antibodies are also novel.

Accordingly, claims 1-10 are deemed allowable. 

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

June 21, 2021				/JAMES  ROGERS/




/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644